Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 14/492,024 filed on 21 September 2014. The response filed 21 January 2021 cancels claims 4-6, and presents arguments is hereby acknowledged. 	Claims 1-3 and 7-13 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 21 January 2021 has been entered.


Response to Arguments
Independent Claim 1
On pages 4-8 of the response filed 21 January 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 29 October 2020 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 4-6, Applicant argues that Aboel-Nil of the Amarendran/Aboel-Nil/Bolik system fails to teach or suggest “updating the object in the computerized system according to the modification” is performed automaticity. Further, Applicant argues that Aboel-Nil of the Amarendran/Aboel-Nil/Bolik system fails to teach or suggest updating a change or modification of a mail message. 	Examiner respectfully disagrees and finds this argument unpersuasive. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., automaticity) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, the base reference Amarendran incorporates US Patent 8,170,995, which explicitly discloses content indexing techniques, such as change journaling functionality. Thus, this argument is unpersuasive. 	Second, Aboel-Nil discusses two-way synchronization of records (i.e. objects) in different environments. Further, as discussed in paragraph 0196 of Aboel-Nil, the mail server environment (i.e. remote computer) queries the managed service environment 
On pages 7-8, Applicant argues that Bolik of the Amarendran/Aboel-Nil/Bolik system doesn’t explicitly disclose wherein the stub is actuated on a remote computer by a user. 	Examiner respectfully disagrees and finds this argument unpersuasive. The Applicant’s specification does not provide an explicit definition of actuating. According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Merriam-Webster defines actuating as a verb that means “to move to action.” In addition, Applicant’s specification states “the client may actuate or trigger a stub such as by double-click with a mouse or selecting and using a keyboard key such as Enter or by a double-touch on a touchscreen.” Thus, Examiner interprets actuating to mean any movement from a user on their remote computer that results in the action of the stub retrieving content.  	Regarding the “in response to actuating the stub on the remote computer by a user,” Amarendran discloses in paragraph 0213 “when a user requests access to the HSM data that has been removed or migrated, the information management system 100 uses the stub to locate the data and may make recovery of the data appear transparent, even though the HSM data may be stored at a location different from other source data.” Thus, a user requesting access to the HSM data would’ve been the result of actuating the stub. Therefore, Examiner finds this argument unpersuasive.

Dependent Claims 2, 3, and 7-13
On page 8 of the response filed 21 January 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 29 October 2020 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive.

Claim Interpretation
Claim 1 states “in response to actuating the stub on the remote computer by a user.” Merriam-Webster defines actuating as a verb that means “to move to action.” In addition, Applicant’s specification states “the client may actuate or trigger a stub such as by double-click with a mouse or selecting and using a keyboard key such as Enter or by a double-touch on a touchscreen.” For the purpose of this examination, Examiner will interpret actuating to mean any movement from a user on their remote computer that results in the action of the stub retrieving content.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2016/0078245 A1 to Amarendran et al (which incorporates US Patent 8,170,995 B2 to Prahlad et al by reference), US PGPUB 2002/0069280 A1 to Bolik et al, and US PGPUB 2008/0109448 A1 to Aboel-Nil et al.
Regarding Claim 1, Amarendran discloses a method for handling access and control of data of a computerized system at a remote computer linked to the computerized system, the method comprising:  	in a remote computer linked to a computerized system (FIG. 1C provides for in a client computer device 102 linked to secondary storage 106, i.e. a computerized system), applying at least one rule to filter downloading a stub of an object of the computerized system (FIG. 1C, 0096, 0108-0109, 0141, and 0212 provides for applying at least one information management policy 148 to set parameters/filter archiving an addressable primary data file 112 using a stub, i.e. downloading a stub of an object, to the secondary storage device 106, i.e. the computerized system), said at least one rule is based on metadata of the object (0098, 0192, 0239, and 0242 provides for wherein the information management policy 148, such as data of a threshold size, is based on metadata, such as data object size in bytes, of the addressable primary data file 112), the stub of the object of the computerized system is generated according to a location of the object of the computerized system (FIG. 1C and 0109 provides for wherein the stub of the addressable primary data file 112 that is archived in the secondary storage device 106, i.e. the computerized system, is generated according to indicate the location of the copy in the secondary storage device 108);(FIG. 1C, 0109, 0145, and 0213 provides for subject to applying the information management policy 148, fetching the stub indicating the location of the copy in the secondary storage device and placing the stub to a file system browsing window, i.e. a dedicated space, in the client computer device 102);  	wherein the applied at least one rule includes assessing a size of the object of the computerized system (0098, 0192, and 0239 provides for wherein the information management policy 148 includes assessing a threshold size of the addressable primary data file 112),  	in response to actuating the stub on the remote computer by a user (FIG. 1C, 0109, 0211-0213 provides for in response to user requests for data/actuating in the browsing window of client computing device 102 by a user), and upon performing a size assessment (0098, 0192, and 0239 provides for wherein the information management policy 148 includes assessing a threshold size of the addressable primary data file 112), and provided that the object is allowed to be downloaded to the remote computer (0113, 0192, and 0263 provides for that the archived addressable primary data file 112 is allowed to be downloaded to client device 102 based on the identity of the user or file availability) downloading from the computerized system to the remote computer, a copy of the object of the computerized system (FIG. 1C, 0108-0109, 0211-0213 provides for recovering/downloading, from secondary storage 106 to client device 102, a secondary copy 116 of the addressable primary data file 112 that was archived in secondary storage 106), according to the location of the object in the computerized system (FIG. 1C, 0109, and 0211-0213 provides for recovering the secondary copy 116 according to the location of the archived, addressable primary data file 112 that is archived in the secondary storage device 106, i.e. the computerized system, specified in the stub); and  	consequent to a modification of the copy of the object in the remote computer (0065 and 0223 provides for consequent to a change/modification of an item in a client computer, utilize change journaling functionality, as taught in US8170995B2, which is incorporated by reference herein), updating the object in the computerized system according to the modification (0110, 0202, 0214, 0223, and 0256 provides for a change/modification of the primary data 112 and its archived secondary copy 116 are kept synchronized and virtually identical), thus handling access and control of said object (Examiner interprets this to be intended use). 	Amarendran doesn’t explicitly disclose wherein performing a size assessment comprises assessing that a size of the object of the computerized system is not larger than a size of the stub of the object; and wherein downloading a copy of the object comprises downloading a copy of the object of the computerized system instead of fetching the stub. 	Bolik, in a similar field of endeavor, discloses wherein performing a size assessment comprises assessing that a size of an object of a computerized system is not larger than a size of a stub of the object (0004, 0069, and 0089 provides for wherein performing an eligibility check comprises assessing that a size of a file/object who will be migrated to server machine 105 matches, i.e. is not larger, than a size of the stub of a file, thus the size of the object in the HSM server 106 will remain less than or equal to the size of a stub file). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Bolik for assessing size attributes. The size assessment of Bolik, when implemented with the enterprise environment of the Amarendran system, will allow one of ordinary skill in the art to compare the attributes of a file against an assumption, wherein the assumption is that most files are larger than a stub file. One of ordinary skill in the art would be motivated to utilize the size assessment of Bolik with the enterprise environment of the Amarendran system in order to distinguish files that are eligible for stubbing with files that are ineligible for stubbing. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the size assessment of Bolik with the enterprise environment of the Amarendran system for the desirable purpose of implementing size minimums when performing a stub operation. 	The Amarendran/Bolik system doesn’t explicitly disclose wherein downloading a copy of the object comprises downloading a copy of the object of the computerized system instead of fetching the stub. 	Aboel-Nil, in a similar field of endeavor, discloses wherein downloading a copy of an object comprises downloading the copy of the object of the computerized system instead of fetching the stub (0026-0027, 0057, 0176, and 0183 provides for downloading an off-site copy of an object instead of utilizing the “stubbed” message or the pointer, wherein the off-site copy was ineligible for stubbing). 	One of ordinary skill in the art before the effectively filed date of the claimed 
Regarding Claim 2, the Amarendran/Bolik/Aboel-Nil system discloses the method according to claim 1, wherein the method is facilitated by a program installed in the remote computer (Amarendran, 0089 provides for a browser application installed in client computer).
Regarding Claim 3, the Amarendran/Bolik/Aboel-Nil system discloses the method according to claim 1, wherein the stub comprises at least a part of metadata of the object of the computerized system (Amarendran, 0098 and 0213 provides for the stub comprises metadata associated/of the content).
Regarding Claim 8, the Amarendran/Bolik/Aboel-Nil system discloses the method according to claim 1, wherein the at least one rule is installed in the remote (Amarendran, 0089 provides for a browser application installed in client computer).
Regarding Claim 9, the Amarendran/Bolik/Aboel-Nil system discloses t e method according to claim 1, wherein applying of the at least one rule is carried out by a program installed in the remote computer (Amarendran, 0089 provides for a browser application installed in client computer).
Regarding Claim 10, the Amarendran/Bolik/Aboel-Nil system discloses the method according to claim 1, wherein the at least one rule is installed in the computerized system (Amarendran, 0091 and 0140 provides for a secondary storage 106 is connected to storage manager 140 to execute the policies).
Regarding Claim 11, the Amarendran/Bolik/Aboel-Nil system discloses the method according to claim 1, wherein applying, of the at least one rule is facilitated by a program installed in the remote computer (Amarendran, 0089 and 0091 provides for a browser application is connected to storage manager 140 to execute the policies).
Regarding Claim 12, the Amarendran/Bolik/Aboel-Nil system discloses the method according to claim 1, wherein consequent to updating the object in the computerized system the copy of the object is discarded from the remote computer (Aboel-Nil, 0111-0112 and 0329 provides for wherein policies determine when messages should be deleted, such as after a user removes the mail from their client/remote computer after the sync/update). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Aboel-Nil for applying stubbing technology to email attachments at a client device. The multiple 
Regarding Claim 13, the Amarendran/Bolik/Aboel-Nil system discloses the method according to claim 1, wherein fetching and actuating of the stub and modifying the copy of the object is initiated by an operator of the remote computer (Amarendran, 0087 and 0103 provides for wherein the hosted mail service may be accessed via browser running on a client computing device 102, wherein the operator is an employee).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Amarendran/Bolik/Aboel-Nil system as applied to claim 1 above, and further in view of US PGPUB 2014/0279896 A1 to Branton.
Regarding Claim 7, the Amarendran/Bolik/Aboel-Nil system discloses the method according to claim 1.(0035 provides for User 1 and User 2 only having access to certain files), a modification of a copy of an object is disabled (0035 provides for preventing modifying of data) and thus updating the object in a computerized system is omitted (0035 provides for preventing modifying of data, thus there are no updates). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Branton for access control for individual files. The access control of Branton, when implemented with the enterprise environment of the Amarendran/Bolik/Aboel-Nil system, will allow one of ordinary skill in the art to retrieve data stored in a server based on access privileges of a requesting user. One of ordinary skill in the art would be motivated to utilize the access control of Branton with the enterprise environment of the Amarendran/Bolik/Aboel-Nil system in order to control access using authentication. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the access control of Branton with the enterprise environment of the Amarendran/Bolik/Aboel-Nil system for the desirable purpose of permitting or denying requests based on access privileges of a requesting user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 7,447,713 B1 to Berkheimer discloses user defined rules such as document or element rules.
US PGPUB 2016/0057213 A1 to Greenbaum et al discloses a transitory rule list.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459